DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
(i) Applicant’s election of Group I, claims 1-10, in the reply filed on 26 August 2022 is acknowledged.
Claims 11-13, 17-18, 21-22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

(ii) Applicant’s elections of the species of: (i) 4-AP as the potassium channel blocker or other drug for treatment of a neurodevelopmental myelination abnormality disease or disorder, and (ii) the neurodevelopmental myelination abnormality disease or disorder of Williams Syndrome, are acknowledged.

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species.
The Markush claim is not allowable, the provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  The search has not been extended unnecessarily to cover all nonelected species.  
Group I claims 1-3 and 5-10 read on the elected species.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Election was made without traverse in the reply filed on 26 August 2022.
The restriction is FINAL.

Non-Final Rejection
Priority
The present application was filed June 19, 2020 and is a national stage application, under 35 U.S.C. § 371, of International Application PCT/US2018/067092, filed December 21, 2018, which claims priority under 35 U.S.C. § 119(e) to U.S. provisional application 62/610,063.

Information Disclosure Statements
The IDS’s dated 6/19/2020, 12/15/2020, 1/6/2022 & 4/22/2022 have been received, entered and considered, a signed copy of each is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.
Status of the claims
Claims 1-3 and 5-10 are pending and rejected.
Claims 4, 11-13, 17-18, 21-22 and 24-25 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 14-16, 19-20, 23 and 26-30 were cancelled by the Applicant.

Claim Objection
Claim 2 is objected to for including unnecessary reference to the specification.  MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”.
Claim 2 refers to FIG. 32.  This is a listing of potassium channel blockers which could readily and practically be listed in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 limits the potassium channel blocker to those listed in the claim and to “an agent of FIG. 32.”  The agents are listed in figure 32 at sheets 118-120.  The listing includes multiple agents referred to using designations which do not have art-recognized and accepted distinct meanings.
The identity of the many listed agents in the figure are not readily apparent.  In order to determine the structure of these many agents one must search the prior art to determine which of the listed identifiers refer to which known agents or known classes of agents and what chemical substances belong to these classes, etc.  For example a number of Venom-derived peptide toxins are listed, many of which are referred to as “synthetic derivative”.  It is not known which derivative is being referred to.  Additionally, multiple identifiers are listed for chemical compounds as sequences of letters and numbers, such as WIN173117-3, which do not have art-recognized chemical structures associated with them.
The scope of the claim is not distinct since the structures of the agents of figure 32 are not all clearly defined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[1] Prevention of diseases not enabled.  
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific diseases such as Williams Syndrome, does not reasonably provide enablement for preventing any diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  While certain diseases, such as an infection, can be prevented through the use of a prophylactic agent, there are no established prophylactic agents that can be used to prevent any diseases within scope of the claims.  In addition, it is presumed that “preventing” the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit the symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.  
“The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546. These factors are addressed below:
The diseases applicant intends to prevent encompass any known or unknown “neurodevelopmental myelination abnormality disease or disorder” and includes at least those diseases listed in present claim 6.  
As discussed above, preventing diseases requires identifying those patients who will acquire the disease before the disease occurs.  This would require extensive and potentially open-ended clinical research on healthy subjects. Consider, for example, autism (autism spectrum disorder, ASD), which is a non-limiting example of a class of disease within the scope of the claims.  Applicant’s specification at lines 18-19 of page 25 admits that “Currently there is no method of early diagnosis and/or predictive method for autism”.  
There are no working examples of any preventive procedure in a man or animal in the specification. 
The claims rejected are drawn to the medical prevention and are therefore physiological in nature. The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted with diseases, such as those of claim 6, before the fact.  
The artisan using Applicant’s invention would be a board certified physician who specializes in treating diseases.  
The pharmaceutical sciences have been unable to find a compound which is effective for the prevention of any neurodevelopmental myelination abnormality disease or disorder generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609. No such evidence has been presented in this case.  
The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of the practitioners in that art, Genetech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable for any agent to be able to prevent these diseases generally.  That is, the skill is so low that no compound effective generally against the claimed diseases has ever been found let alone one that can prevent such conditions. 
 It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”, and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 214 (CCPA 1970). 
The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the large number of compounds which could potentially be used in the claimed method.
The Examiner suggests deletion of the phrases “or preventing” and “or prevent” from independent claim 1.  

[2] Full scope of claimed method of treatment not enabled.  
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of Williams Syndrome with a potassium channel blocker, does not reasonably provide enablement for treating the full scope of any-and-all “neurodevelopmental myelination abnormality disease or disorder” with the full scope of “a potassium channel blocker or other drug for treatment of a neurodevelopmental myelination abnormality disease or disorder”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.   
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The nature of the invention / The breadth of the claims: The invention is drawn to a method for treating any-and-all “neurodevelopmental myelination abnormality disease or disorder”, said method comprising administration of a therapeutically effective amount of “a potassium channel blocker or other drug for treatment of a neurodevelopmental myelination abnormality disease or disorder”.  
As written, the claim is substantially open-ended, allowing for the treatment of a broad scope of diseases, with any agents effective to treat these diseases.
The disorders within scope are described in the specification broadly at the last paragraph of page 5: “As used herein, the term "neurodevelopmental myelination abnormality disease or disorder" refers to a disease or disorder characterized by abnormal myelination of neurons to an extent that produces an observable phenotype in a subject having such "neurodevelopmental myelination abnormality disease or disorder." In certain embodiments, a "neurodevelopmental myelination abnormality disease or disorder" is a disease or disorder for which no association between aberrant myelination and phenotype has been previously identified.”
 Thus, the disease is defined according to its abnormal myelination etiology and includes diseases which are not yet known to fall within this class. The scope of the disease is thus very broad and includes diseases not yet identified as being within scope.  
Furthermore, the treatment encompasses use of any “drug for treatment of a neurodevelopmental myelination abnormality disease or disorder” and is not limited to the use of agents with functional activity directly affecting processes of myelination.  As written, any drug which provides “for treatment” of the disorder is within scope regardless of how the drug works.
The state of the prior art:	 Williams Syndrome and autism are non-limiting examples of the “neurodevelopmental myelination abnormality disease or disorder”.  As indicated by the prior art, the predictable clinical use of pharmaceutical agents to effect treatments of even these two specific disorders is poorly developed and not well-understood.  For example, there are no disease modifying treatments of Williams syndrome known, only treatment of symptoms, see the review article Pober (N Engl J Med 2010, 362, 239-252).  Autism is not a single disease but a broad category of disease for which there are no common pharmacological treatments, see the specification at pages 24-25.
There is no art-recognized general association between defects in myelination, or abnormal myelination and diseases or disorders such those listed in claim 6.  
The predictability in the art: At present pharmacological treatments of a “neurodevelopmental myelination abnormality disease or disorder” are highly speculative.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
The level of the skill in the art: The level of skill in the art is high. 
Amount of guidance/working examples:  Applicant provides an example of the use of the potassium channel blocker compound of 4-AP to treat the disease of Williams syndrome. Experiments are provided which demonstrate that administration of this potassium channel blocker correlates with treatment of this disorder by normalization of impaired myelination.  A skilled artisan would reasonably expect to obtain a similar treatment effect in Williams syndrome through the use of other functionally similar potassium channel blockers.
However, there is no guidance for using therapeutically effective amounts of compounds, in the multiple other potential functional classes according to the broad scope of a “drug for treatment of a neurodevelopmental myelination abnormality disease or disorder”, to treat Williams syndrome or any other disease within scope.  Additionally, there is no guidance as to whether any potassium channel blocker, could be used to treat all the other unrelated diseases and disorders, according to the broad scope of a “neurodevelopmental myelination abnormality disease or disorder”.
The quantity of experimentation needed: Since the guidance and teaching provided by the specification is insufficient for treating a broad scope of diseases, with a broad scope of drugs determined to be effective to treat the diseases, one of ordinary skill in the art, even with a high level of skill, is unable to carry out the method as claimed without undue experimentation.  A large and burdensome amount of highly unpredictable pre-clinical and clinical experiments would be required to determine (i) which diseases represent a neurodevelopmental myelination disease or disorder and (ii) whether any known or unknown drug compounds can be used to effectively treat which or any of these diseases.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (ACS Chem Neurosci. 2014, 5, 477-483).
The reference discloses a treatment of fragile X syndrome (FXS) comprising the oral administration of lithium.  See at least the section titled “Lithium Treatment of FXS Patients” and table 1 on page 481.  For example “Currently, lithium is used in FXS for treatment of aggression and for mood stabilization in adolescents and adults.” And “Fifteen subjects with FXS, ages 6−23, received lithium titrated to levels of 0.8−1.2 mequiv/L. After 2 months of treatment, significant improvements were found in hyperactivity, inappropriate speech, aggression, abnormal vocalizations, self-abuse, work refusal, outbursts, overemotionality, anxiety, mood swings, tantrums, perseveration, crying, and maladaptive behavior.”
Per claim 1, lithium is “a potassium channel blocker or other drug for treatment of a neurodevelopmental myelination abnormality disease or disorder” since it is a drug used for treatment of a neurodevelopmental myelination abnormality disease or disorder, which disorder is Fragile X syndrome.  The disorder is treated since significant improvements were found after treatment.
Regarding claim 2, lithium is either an “other drug” or “a potassium channel blocker”.  Lithium is among the potassium channel blockers listed in Fig. 32.
Regarding claim 3, lithium has all the structure necessary to function as a “presynaptic potassium channel blocker” and/or functions as an “other drug”.
Regarding claim 6 the disorder is FXS.
Regarding claims 7-8, at least abnormal social skills are treated.
Regarding claim 9, lithium is administered orally.
Regarding claim 10, lithium treatment leads to a normalization of social preference or behavior, as compared to an appropriate control subject at least since the reference discloses that significant improvements were found in various social behaviors.  This is necessarily as compared to an appropriate control subject.

[2] Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borralleras (Mol. Ther. 2015, 23, 1691-1699).
The reference discloses a treatment of Williams Syndrome (WS, described with the art-recognized synonym of Williams-Beuren Syndrome, WBS) comprising the administration of gene therapy.  See at least the paragraph spanning pages 1696-1697.  For example “we performed in situ Gtf2i replacement by gene therapy to rescue some of the alterations in CD mice. We used adult CD mice, harboring the almost complete deletion of the WBS locus, as the best model for the human disorder to define the phenotypic features that can be rescued by a single gene.” And “CD-mGtf2i–injected mice had a better performance in all the tests studied: social behavior was completely normalized; motor learning and coordination in the accelerating rotarod was nearly as good in treated CD mice as in WT mice; finally, in the marble burying test, anxiety-like behavior of CD mice was improved, although WT levels were not reached until the end of the test.”
Per claim 1, gene therapy is an “other drug for treatment of a neurodevelopmental myelination abnormality disease or disorder” since it is a chemical substance injected into an animal for treatment of a neurodevelopmental myelination abnormality disease or disorder. The disorder is treated since significant improvements were found after treatment.  The treated subjects are “CD” mice.  These are mice in which Gtf2i has been completely deleted and which are described as “WBS mutant mice” at the top of column 2 on page 1692 and on page 1696 as “best model for the human disorder”.  Thus, the CD mice are considered to be subjects having Williams syndrome or at least an “other neurodevelopmental disorder”.
Regarding claims 2-3, gene therapy is an “other drug” and is within scope. Claims 2-3 recite a narrowed list of options for the potassium channel blocker but do not require the administration of a potassium channel blocker.  The “other drug” therefore falls into the scope of these dependent claims since, as written, the claims do not require that a potassium channel blocker is administered, only that when it is, it must be selected from the listed options.  Per 35 U.S.C. 112(d) “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.  For example, if independent claim 1 was amended to limit the potassium channel blocker to those listed in the dependent claim(s), the “other” compound would still read on the claim. 
Regarding claim 6 the disorder is WS or an “other neurodevelopmental disorder”.
Regarding claims 7-8, at least abnormal social skills are treated since “social behavior was completely normalized”.
Regarding claim 10, the treatment leads to a normalization of social preference or behavior, as compared to an appropriate control subject at least since the reference discloses that social behavior was completely normalized.  This is necessarily as compared to an appropriate control subject.

[3] Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briault (WO2013001412, IDS).
The reference discloses a treatment of fragile X syndrome with an “other drug for treatment of a neurodevelopmental myelination abnormality disease or disorder” which is a calcium channel agonist.  See at least the section “2.2 Behavioral Studies” at pages 22-24.  

    PNG
    media_image1.png
    436
    840
    media_image1.png
    Greyscale

BMS-204352 is a known calcium channel agonist.  See the 4th-5th paragraphs at page 8 which identify this compound and describe it as an opener of the maxi-K  potassium channel.
Section 2 at page 21 describes FMR1 KO mice as a good model for FXS:

    PNG
    media_image2.png
    240
    826
    media_image2.png
    Greyscale

Lines 5-10 on page 24 disclose that the administration is effective:

    PNG
    media_image3.png
    117
    824
    media_image3.png
    Greyscale

	Page 23 at lines 24-25 discloses improvement in social interaction: 

    PNG
    media_image4.png
    91
    975
    media_image4.png
    Greyscale

Per claim 1, BMS-204352 is a known calcium channel agonist and is an “other drug for treatment of a neurodevelopmental myelination abnormality disease or disorder” since it is into an animal for treatment of a neurodevelopmental myelination abnormality disease or disorder. The disorder is treated since significant improvements were found after treatment.  The treated subjects are “FMR1 KO” mice.  These are mice in which fmr1 has been completely deleted and which are described at “Section 2 at page 21 as a good model for FXS.  Thus, the FMR1 KO mice are considered to be subjects having FXS or at least an “other neurodevelopmental disorder”.
Regarding claims 2-3, BMS-204352 is an “other drug” and is within scope. Claims 2-3 recite a narrowed list of options for the potassium channel blocker but do not require the administration of a potassium channel blocker.  The “other drug” therefore falls into the scope of these dependent claims since, as written, the claims do not require that a potassium channel blocker is administered, only that when it is, it must be selected from the listed options.  Per 35 U.S.C. 112(d) “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.  For example, if independent claim 1 was amended to limit the potassium channel blocker to those listed in the dependent claim(s), the “other” compound would still read on the claim. 
Regarding claim 5, BMS-204352 is a calcium channel agonist.
Regarding claim 6 the disorder is FXS or an “other neurodevelopmental disorder”.
Regarding claims 7-8, at least abnormal social skills are treated since social interaction was significantly improved.
Regarding claim 10, the treatment leads to a normalization of social preference or behavior, as compared to an appropriate control subject at least since the reference discloses that social interaction was significantly improved.  This is necessarily as compared to an appropriate control subject.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wessel (US20130030025).
The Claims
The claims are drawn to a method for treating a neurodevelopmental myelination abnormality disease or disorder in a subject, the method comprising: administering a potassium channel blocker to the subject in need of such therapy, in an amount sufficient to treat the neurodevelopmental myelination abnormality disease or disorder in the subject, wherein the neurodevelopmental myelination abnormality disease or disorder is an “other neurodevelopment disorder” of cerebral palsy (CP) and wherein the potassium channel blocker is 4-AP.
Wherein the 4-AP is administered orally and wherein at least the neurological symptom of abnormal fine motor skills is treated and is normalized relative to an untreated control subject.
Such a method reads on all the rejected claims.
The Examiner asserts that cerebral palsy is a “neurodevelopmental myelination abnormality disease or disorder” as claimed.  The disorder is not among the “demyelination diseases or disorders” described as being outside the claim scope at lines 1-10 on page 6 of the specification.  The disease is a “neurodevelopmental myelination abnormality” since the myelination abnormality arises during early neural development.  This is distinct from a disorder where demyelination of previously myelinated neurons occurs, as in the listed excluded disorders, such as MS.
The Prior Art
Wessel teaches the use of 4-AP to treat CP.  See the entire reference.
With respect to the “neurodevelopmental myelination abnormality” of CP, see page 8, column 2, lines 14-20: 
“unlike MS, the susceptibility of the brain to white matter damage in CP is considered to occur primarily during the specific stage of brain development, from 24 to 32 weeks of gestation, that corresponds to the early stages of myelination (see Stolp et al.,2009), and is believed to be largely caused by prenatal ischemia (see Derrick et al., 2007).”
Thus, the abnormality occurs in “early stages of myelination” which occur during brain development before birth.  The abnormality is therefore “neurodevelopmental” in the literal sense of the term since it occurs during brain development which is when neurons are developed.
See paragraph 94 on page 8 which teaches a reasonable expectation that administration of 4-AP will provide for treatment of a sensorimotor impairment symptom of CP.

    PNG
    media_image5.png
    645
    1034
    media_image5.png
    Greyscale

See examples 1-5 on pages 23-24 which describe clinical experiments comprising administration of 4-AP to CP patients to assess effectiveness.  Example 5 on page 24 is a controlled administration to evaluate the effect on sensorimotor function of dalfampiridine, which is 4-AP.  The study objectives 6.5.2 teach that 10 mg is given orally once or twice daily and clinical functions are assessed including manual dexterity.

Differences between Prior Art & the Claims 
The reference teaches the claimed method but does not describe an actual administration to subjects.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the invention to have administered 4-AP to CP patients according to the described experimental plan of the reference.  The reference teaches that the disease etiology relates to abnormal myelination and that treatment of such a defect predictably correlates with the adminstration of 4-AP.  The reference provides a full description of all the parameters necessary to treat CP with 4-AP.  A skilled artisan would have good reason to carry out the method and to expect that some amount of benefit could be achieved.  For example, the method includes assessment of effects on manual dexterity relative to an untreated control subject.  Some improvement in manual dexterity would reasonably be expected.
Regarding claims 2-3 and 5, 4-AP meets all the claim limitations.
Regarding claim 6, CP is an “other neurodevelopment disorder”.
Regarding claims 7-8 and 10, a normalization of the neurological symptom of fine motor skills relative to an untreated control subject would reasonably be expected.
Regarding claim 9, an oral dosage is suggested.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Allowable Subject Matter
A method of use limited to treatment, not prevention, of the elected species of Williams Syndrome, comprising administration of a potassium channel blocker (compounds in the same functional class as the elected species of 4-AP), would be allowable over the prior art of record.  For example as in:
“A method for treating a neurodevelopmental myelination abnormality disease or disorder in a subject, the method comprising: administering a potassium channel blocker, or a pharmaceutically acceptable salt thereof to the subject in need of such therapy, in an amount sufficient to treat the neurodevelopmental myelination abnormality disease or disorder in the subject, wherein the neurodevelopmental myelination abnormality disease or disorder is Williams Syndrome (WS).”
The prior art does not disclose, teach, suggest or otherwise provide any reasons that would lead a skilled artisan to such a method, nor to expect a successful result.  
Potassium channel inhibitors such as 4-AP are known to have beneficial effects in disorders where demyelination of nerve fibers is associated with the disease etiology.  See for example the prescribing information for dalfampridine which teaches the use of 4-AP to treat MS and the US20130030025 reference cited above.
Avery (NeuroImage 2012, 59, 887-894) describes imaging studies of individuals with WS and very generally suggests in the abstract that lower fiber density or axon myelination in white matter might somehow be related to the etiology of the disease.  The reference relates to determining structural features present in WS individuals and does not suggest any particular treatment modes. The reference, alone or in combination with the prior art, does not provide any reason to attempt to treat these individuals with a potassium channel blocker nor to expect that such a treatment would lead to any improvements in the disorder.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625